Citation Nr: 1133723	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling.

2.  Entitlement to a higher initial rating for Type II diabetes mellitus, rated 10 percent disabling prior to October 27, 2008 and 20 percent disabling since that date.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the periods from January 29, 2008 to June 8, 2009, from August 1, 2009 to October 25, 2009, and since January 1, 2010.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He received the Combat Infantryman Badge and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to an increased rating in excess of 50 percent for PTSD and granted service connection for Type II diabetes mellitus and assigned an initial 10 percent disability rating, effective January 29, 2008.

In November 2007, the RO granted a temporary increased 100 percent rating for PTSD due to hospitalization for that disability, effective from September 20, 2007 to November 30, 2007.  A 50 percent rating was assigned from December 1, 2007.  As the Veteran was granted the full benefit he sought during the period from September 20, 2007 to November 30, 2007, his claim for an increased rating for PTSD during that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a decision review officer (DRO) at the RO.  In February 2010, he withdrew his DRO hearing request.

In July 2009 and February 2010, the RO granted temporary increased 100 percent ratings for PTSD due to hospitalization for that disability, effective from June 9, 2009 to July 31, 2009 and from October 26, 2009 to December 31, 2009, respectively.  The RO assigned 50 percent ratings from August 1, 2009 and January 1, 2010, respectively.  As the Veteran was granted the full benefit he sought during the periods from June 9, 2009 to July 31, 2009 and from October 26, 2009 to December 31, 2009, his claim for an increased rating for PTSD is also not appeal during these periods.  See Id.

In July 2009, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and carpal tunnel syndrome of the left upper extremity as secondary to diabetes mellitus and assigned initial 10 percent ratings for each disability, effective January 26, 2009 for peripheral neuropathy of the lower extremities and June 8, 2009 for carpal tunnel syndrome of the left upper extremity.  As compensable complications of diabetes are to be rated separately when rating the underlying diabetes, these determinations are also on appeal.

In February 2010, the RO assigned a higher initial 20 percent disability rating for diabetes mellitus, effective October 27, 2008.

The Veteran testified before the undersigned at a March 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In a January 2009 statement (VA Form 21-4138), the Veteran raised the issue of entitlement to "loss of use of creative organ secondary to service connected diabetes."  The RO denied entitlement to special monthly compensation based on loss of use in July 2009.  In light of the Veteran's January 2009 statement, however, the issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not specifically been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From January 29, 2008 to the present, the Veteran's PTSD has been manifested by near total occupational and social impairment with Global Assessment of Functioning (GAF) scores of 25 to 55, indicative of substantial to moderate impairment.

2.  From January 29, 2007 to October 26, 2008, the Veteran's diabetes mellitus was treated by a restricted diet only; he did not take insulin or any oral medication and his activities were not restricted.

3.  Since October 27, 2008, the Veteran's diabetes mellitus has been treated by an oral hypoglycemic agent and a restricted diet; he does not take insulin and his activities are not restricted.

4.  Since January 26, 2009, peripheral neuropathy of the right lower extremity has been manifested by mild sciatic neuritis.

5.  Since January 26, 2009, peripheral neuropathy of the left lower extremity has been manifested by mild sciatic neuritis.

6.  Since June 8, 2009, carpal tunnel syndrome of the left upper extremity has been manifested by moderate incomplete paralysis of the median nerve.

7.  As applicable to the periods from January 29, 2008 to June 8, 2009, from August 1, 2009 to October 25, 2009, and since January 1, 2010, a TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are premised on the same evidence.

CONCLUSIONS OF LAW

1.  The criteria for an increased 100 percent rating, from January 29, 2008 to the present, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for an increased rating in excess of 10 percent prior to October 26, 2008 and in excess of 20 percent since that date, for Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2010).

3.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2010).

4.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

5.  The criteria for an initial 20 percent rating for carpal tunnel syndrome of the left upper extremity have been met since June 8, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8515 (2010).

6.  The grant of an increased 100 percent rating for PTSD renders moot the appeal for a TDIU for the periods from January 29, 2008 to June 8, 2009, from August 1, 2009 to October 25, 2009, and since January 1, 2010.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As the Board is granting the highest rating possible for PTSD for the entire appeal period, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for a higher initial rating for diabetes mellitus, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2010).  Thus, the duties imposed by Bryant are not applicable to Board hearings.  

Nevertheless, at the Veteran's March 2010 hearing, the undersigned identified the issues on appeal (i.e. entitlement to an increased rating for PTSD and entitlement to a higher initial rating for diabetes mellitus) and asked the Veteran about the nature of any Social Security Administration (SSA) disability claims to ensure that all relevant records were obtained.  Furthermore, the Veteran has actual knowledge of the evidence necessary to substantiate his claim for a higher initial rating for diabetes mellitus in that he was informed of the rating criteria for diabetes mellitus in a September 2008 statement of the case.  Furthermore, he provided testimony during the March 2010 hearing concerning his diabetes symptoms and his treatment for such symptoms.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, SSA disability records, and all of the identified post-service VA treatment records.  In addition, he was afforded VA examinations for diabetes mellitus.  

Analysis

Increased Rating and Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.
PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA treatment records dated in August 2007 indicate that the Veteran reported that he experienced anger towards Asians due to his service in Vietnam, little interest or pleasure in doing things, and chronic depression.

A March 2008 VA examination report reveals that the Veteran reported that he experienced worsening intrusive memories and nightmares (nightmares occurred approximately twice per week and had become more vivid), flashbacks (twice per month), and guilt about those killed in Vietnam.  He took medication for depression and sleep problems.  He did not like to see "Oriental people," avoided watching movies or television shows about war, did not like to talk to people and was socially isolated the majority of the time, and stopped engaging in activities he once enjoyed (e.g. going to the movies, garage sales, and flea markets) because crowds made him nervous.  He was depressed approximately 50 percent of the time, but did not experience any suicidal ideation "because of his children."

The Veteran had two daughters, but only visited them approximately once per year because they lived in Maine.  He had divorced his fourth wife during the previous year and reported that none of his wives were able to sleep with him.  However, he denied any outbursts of anger or violence.  He enjoyed spending time with his cat and performing activities around the house and went to church and the grocery store, but he lived alone and spent most of his time alone watching television.  He was able to perform activities of daily living unaided.  Furthermore, he reported that he had been unemployed since 2002 due to physical disabilities.  He had experienced problems getting along with others at work, but was able to function because he worked alone and had not missed any time from work due to psychiatric problems.  Overall, his psychiatric symptoms were chronic, occurred daily, and were moderate in severity and he did not experience any remissions.

Examination revealed that the Veteran was fully alert and oriented.  He was casually dressed and well groomed, but all of his fingernails were chewed off.  He was cooperative and attentive, there was no guarding or evasiveness, psychomotor activity was normal, and eye contact was adequate.  He described his mood as "pretty good," but his affect appeared anxious.  The Veteran denied any suicidal/homicidal ideations or plans or auditory/visual hallucinations, there was no evidence of obsessions/compulsions or psychosis, and his speech, thought processes, and memory were all normal.  Abstraction, insight, and judgment were all fair.  A diagnosis of chronic PTSD was assigned and a GAF score of 55 was assigned, indicative of moderate impairment.

The physician who conducted the March 2008 VA examination concluded that the Veteran's overall quality of life was compromised due to PTSD and physical health problems.  Although he attended church, he did not socialize with other churchgoers.  He had divorced his fourth wife during the previous year and his only significant social relationships were those with his two daughters.  There was a history of poor coping skills and an inability to tolerate stressful situations and he no longer enjoyed leisure activities that he once enjoyed.

As for industrial functioning and employability, the examiner noted that the Veteran had been unemployed since 2002 secondary to a physical disability and that he had not reported any major industrial problems while he was employed.  The examiner opined that the Veteran was employable to the extent that he could work in a relatively low stress position in which any requirement for contact with coworkers or the public was limited.  She reasoned that examination of the Veteran's mental status did not demonstrate any major limitations or observable impairments in thought processes or communications skills, but that he was unable to perform routine repetitive tasks, interact appropriately with coworkers, or receive supervision from bosses.

VA treatment records dated from September to November 2008 indicate that the Veteran reported that he experienced worsening social impairment, dreams, and nightmares.  He had occasional suicidal thoughts, was constantly on guard, watchful, and easily startled, and felt numb or detached from others, activities, or surroundings.  He had thought about committing suicide with a gun or by driving off an elevated roadway.  Such thoughts had occurred approximately 3 times each week prior to increasing the dosage of his medication and occurred approximately once a week after that time.  He reported during a September 2008 VA mental health telephone encounter that his GAF score had decreased since the March 2008 VA examination to approximately 25 to 40.   

An examination revealed that he was neatly dressed, cooperative, and fully alert and oriented, and had good eye contact, normal speech, and organized and logical thoughts with no delusions or auditory or visual hallucinations.  His mood was somewhat depressed, affect was congruent to mood, and insight and judgment were fair to good.  He was diagnosed as having chronic PTSD, worsening depression, and suicidal thoughts.

In an August 2009 letter, a VA medical professional stated that they had been treating the Veteran for several years and opined that he was fully unemployable due to PTSD and the effects that the disability had on his day to day functioning.  No further explanation or reasoning for this opinion was provided.

An August 2009 "Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) reveals that the Veteran reported that he had a high school education and was employed as a millwright from 1988 to 2005.  He last worked full time in June 2007.

A September 2009 VA examination report reveals that the Veteran reported that he could not watch "Army movies" and that he experienced sleepwalking.  He could not be around other people because they made him nervous, but he had gotten married in March 2009.  However, he reported that the fact that his wife worked was "good for him" because she was not "around him all day."  He felt guilt over those who had been killed in Vietnam and he had lost interest in hobbies he once enjoyed (e.g. hunting and fishing).  He experienced recurrent nightmares (3 to 4 times each week), flashbacks (1 to 2 times each month), and panic attacks (1 to 2 times each month), persistently avoided situations associated with trauma (e.g. people, crowds, restaurants, and conversations about wars), and avoided noises and driving.

The Veteran further reported that he constantly bit his teeth and chewed his fingernails due to anxiety.  Also, he experienced impaired concentration, an exaggerated startle response, depression, sleep difficulties, auditory hallucinations, suicidal ideation, irritability, anger, and depression.  There were no delusions or paranoid ideations.  His psychiatric symptoms were chronic and severe and occurred 4 to 5 times each day and there were no remissions.  

As for his occupational functioning, the Veteran reported that he had received 2 years of a college education at a technical school, had been employed in approximately 40 jobs, worked in construction, and lost approximately 3 days of work per month due to anxiety attacks and nightmares.  He had been fired from 9 jobs and quit 12 due to anger problems.  During his periods of employment, he exhibited anger and irritability and got into fights with coworkers and supervisors.  Overall, he was unable to hold any type of job, get along with supervisors and workers, relate to others consistently, focus or concentrate long enough to complete everyday tasks, follow simple instructions or tasks in a work situation on a consistent basis, cope with day-to-day work related stressors, or remain stable while working in the presence of coworkers.  His productivity was unpredictable, he periodically acted out and threatened others/became violent, and arrived late to work or missed entire days of work.

With regard to social functioning, the Veteran interacted inappropriately with others by offending them or being rude to them, was unable to get along with others in social or recreational settings, was easily provoked, and avoided people and preferred to stay at home because he feared people and crowds and they made him paranoid.  He lived with his 5th wife and had no difficulty performing basic activities of daily living.

Examination revealed that the Veteran was dressed casually, well groomed, polite and cooperative, and had good hygiene and eye contact.  Psychomotor activity was within normal range, speech was normal and without any pressure, and attention was normal.  The Veteran's affect was anxious, but appropriate, and his mood was anxious and depressed.  His thought process and contents were normal, other than some preoccupation with distressing intrusive memories of the past.  He was alert, coherent, and fully oriented, his abstract thinking was intact, and his memory was intact, but he had impaired concentration and fair judgment and insight.  A diagnosis of chronic PTSD was provided and a GAF score of 45 was assigned, indicative of serious social and occupational impairment.

The physician who conducted the September 2009 VA examination concluded that the Veteran had difficulty in holding any type of job due to the fact that he was unable to relate to others consistently or to focus or concentrate long enough to complete everyday tasks.  Most of his occupational problems were due to his inability to concentrate.  Socially, he was unable to relax or trust people and did not like to socialize or be around other people other than his parents, siblings, and children.  He was married to his 5th wife and they slept separately because he feared hurting her in his sleep due to his nightmares.  He was unable to show his affection or feel emotionally close to anyone.

During the March 2010 hearing, the Veteran testified that he experienced mistrust of others, a hyperstartle response, anxiety, panic attacks two to three times each week, intrusive thoughts about his Vietnam service, auditory hallucinations, occasional suicidal ideation, feelings of guilt, impaired concentration, outbursts of anger, and irritability.  He was socially isolated, rarely left the house, and spent most of each day at home watching television.  He was unemployed and married to his 5th wife.  He was unable to sleep with his wife due to his nightmares.

The evidence reflects that since January 29, 2008, the symptoms of the Veteran's PTSD have most closely approximated the criteria for a 100 percent rating under DC 9411.  He has experienced extensive periods of unemployment and has been continuously unemployed since June 2007 and is unable to function socially.  He has reported that he had approximately 40 jobs, that during his periods of employment he exhibited anger and irritability and got into fights with coworkers and supervisors, and that he was generally unable to hold any type of job.  

In the August 2009 letter, the VA medical professional opined that the Veteran was fully unemployable due to PTSD and the effects that the disability had on his day to day functioning.  The examiner who conducted the September 2009 VA examination opined that the Veteran had difficulty in holding any type of job due to the fact that he was unable to relate to others consistently or to focus or concentrate long enough to complete everyday tasks.  Furthermore, several GAF scores assigned during the appeal period reflect an inability to work.

The Board notes that the Veteran was reportedly unemployed for a period of time beginning in 2002 due to disabilities other than his PTSD and had reportedly not missed any time from work due to psychiatric problems during that period.  Also, the examiner who conducted the March 2008 VA examination opined that the Veteran was employable to the extent that he could work in a relatively low stress position in which any requirement for contact with coworkers or the public was limited.  However, the Veteran reported that he experienced problems getting along with others at work and was only able to function because he worked alone, and the March 2008 examiner nonetheless explained that the Veteran was unable to perform routine repetitive tasks, interact appropriately with coworkers, or receive supervision from bosses.

Furthermore, the evidence nevertheless reflects that the PTSD has been manifested by near total social impairment throughout the entire appeal period.  The Veteran has divorced four times and has reported that none of his wives had been able to sleep with him, he does not like to talk to people and is socially isolated the majority of the time, he has stopped engaging in activities he once enjoyed because crowds make him nervous, and he was only able to be employed in positions where he worked alone.  Also, he only has a very limited relationship with 1 daughter.

The Veteran is not entitled to an increased rating in excess of 50 percent for any period prior to January 29, 2008 other than the period for which a 100 percent rating has already been assigned (September 20, 2007 to November 30, 2007).  A review of VA treatment records dated during the periods from January 29, 2007 to September 19, 2007 and from December 1, 2007 to January 28, 2008 reflects that the symptoms of the Veteran's PTSD did not approximate the criteria for 70 or 100 percent ratings at any time during these periods.  Although he reported symptoms of depression during an August 2007 VA nursing evaluation, there is no other evidence of deficiencies in the areas of work, school, family relations, judgment, thinking, or mood or total occupational and social impairment during these periods.  Furthermore, there was no evidence of any of the symptoms contemplated in the criteria for 70 or 100 percent ratings under DC 9411.  

Overall, the clinical evidence during these periods was otherwise insufficient to show that the Veteran's psychiatric symptoms reflected occupational and social impairment with deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood or total occupational and social impairment.  In other words, an increased rating in excess of 50 percent was not factually ascertainable during the periods from January 29, 2007 to September 19, 2007 and from December 1, 2007 to January 28, 2008.  Thus, the date that the Veteran's claim for an increased rating was received (January 29, 2008) is the earliest possible effective date for an increased 100 percent rating.  See 38 U.S.C.A. § 5110(a),(b); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).   

The Veteran's mental evaluations show from January 29, 2008 to the present, he has been found to have near total social and occupational impairment, as evidenced by the GAF scores and assessments of his level of disability.  Although he does have some social contacts, the combination of his occupational and social impairment more closely approximates the criteria for a 100 percent rating during these periods.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

Hence, the full benefit sought on appeal as to the claim for an increased rating for PTSD is granted.


Diabetes

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent rating is warranted when diabetes is manageable by a restricted diet only.  A 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2010).




Period from January 29, 2008 to October 26, 2008

VA treatment records dated from July 2007 to January 2008 indicate that the Veteran was diagnosed as having hyperglycemia and Type II diabetes mellitus.  His disability was treated by diet alone and he reported that he had modified his diet by cutting out sweets and fats and reducing portion sizes and starch.

A March 2008 VA examination report reveals that the Veteran reported that after he was diagnosed as having diabetes in December he was placed on an 1800 calorie diet and had followed the diet ever since that time.  He was seen by his primary care provider every 3 to 4 weeks, his blood sugars had improved, he did not have any significantly high sugar levels (highs were approximately 145 to 150 while fasting), and sugar levels were as low as 100 approximately once a week (during which time the Veteran experienced some fatigue).  The Veteran did not experience any other hypoglycemia or hyperglycemia, he had not experienced any ketoacidosis, and he had not been hospitalized for hypoglycemia, hyperglycemia, or ketoacidosis.  His weight was stable, his activities were not restricted on the basis of diabetes, he performed all activities of daily living, and he did not take any medications for diabetes.

The Veteran did not have any other disabilities related to diabetes, including anal pruritus, loss of strength, diabetic retinopathy, heart disease, coronary artery disease, peripheral vascular disease, numbness in the feet, neuropathy, bladder dysfunction, bowel problems, renal problems, skin problems, and ulcers.  There was a long history of essential hypertension and the Veteran had experienced elevated creatinine and erectile dysfunction which predated the diagnosis of diabetes.  The diabetes was mild and did not aggravate the Veteran's kidney problems or blood pressure.

Examination revealed that there were no diabetic skin lesions or ulcers on the feet.  Sensation and motor function were normal, reflexes were normal and symmetrical, and monofilament testing of the bottoms of the feet and vibratory sense were both intact.  The Veteran was diagnosed as having, among other things, Type II diabetes.

Overall, the physician who conducted the March 2008 VA examination concluded that the Veteran's diabetes was controlled by diet alone.  He did not have any significant ketoacidosis, hypoglycemia, or hyperglycemia and had not been hospitalized for any of these problems.  His activities were not restricted on the basis of diabetes, he performed all of his activities of daily living, and he did not have any disabilities caused by or aggravated by diabetes.

The evidence reflects that during this period the Veteran's diabetes mellitus was treated by diet alone.  He was not prescribed insulin, had not been shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, and specifically denied any diabetes-related restrictions in his activities during the March 2008 VA examination.  As the Veteran's diabetes did not require insulin or an oral hypoglycemic agent, an initial rating higher than 10 percent for diabetes mellitus under DC 7913 is not warranted at any time during the period from the effective date of service connection (January 29, 2008) to October 26, 2008.  See 38 U.S.C.A. §§ 1155, 5107( b); Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation); 38 C.F.R. §§ 4.7, 4.119, DC 7913.  

Period Since October 27, 2008

VA treatment records dated from November 2008 to July 2009 and VA examination reports dated in June 2009 reveal that the Veteran began taking oral medications for diabetes (i.e. metformin and glipizide) and that he reported that he had not experienced any hypoglycemic episodes.

A September 2009 VA examination report reveals that the Veteran reported that he had been placed on an 1800 calorie diet, he saw his diabetic care provider approximately every 3 months, and was taking medications (metformin and glipizide) to treat his diabetes.  He had not been hospitalized for diabetes and had not experienced any episodes of hypoglycemia or ketoacidosis.  He did not restrict his activities on the basis of diabetes.  There was no anal pruritis, loss of stream, bowel dysfunction or impairments, diabetic skin problems or foot ulcers, nephropathy, dysuria, frequency, hematuria, dysuria, incontinence, genitourinary malignancy, nephritis, urinary tract infections, or bladder dysfunction.  He was being treated for benign prostatic hypertrophy and experienced erectile dysfunction which began prior to his diabetes.  Diagnoses of, among other things, Type II diabetes, essential hypertension (predated diabetes and not secondary to diabetes), erectile dysfunction (predated diabetes and not secondary to diabetes), and resolved mild renal azotemia were provided.

The physician who conducted the September 2009 VA examination concluded that the Veteran's diabetes was mild and controlled by diet and oral medications.  He performed his activities of daily living and diabetes did not prevent him from working or require a restriction of his activities.  His kidney dysfunction predated diabetes and was not related to it,  He experienced a mild azotemia without significant findings, lab work abnormalities were resolved, and there was only trace nonspecific proteinuria.  There were no disabilities that were aggravated by diabetes.

A February 2010 VA nurse practitioner treatment note indicates that the Veteran continued to take metformin and glipizide for his diabetes.  He had not experienced any hypoglycemic episodes.

During the March 2010 hearing, the Veteran testified that he took oral medications for diabetes (metformin and glipizide) and that he was unable to perform certain household activities due to fatigue.  He was unable to drive at night due to vision problems and followed a restricted diet.

The evidence reveals that since October 27, 2008 the Veteran's diabetes mellitus has been treated by a restricted diet and oral hypoglycemic agents (i.e. metformin and glipizide).  He is not taking insulin and he reported during the September 2009 VA examination that he did not restrict his activities due to diabetes.  Although he testified during the March 2010 hearing that he was unable to engage in certain household activities due to diabetes, he has not reported and the evidence does not reflect that he has been prescribed or advised to avoid strenuous occupational and recreational activities and there is no medical evidence showing that such activities have been restricted.

As the Veteran's diabetes requires only oral medications and a restricted diet and insulin has not been prescribed, an initial rating higher than 20 percent for diabetes mellitus under DC 7913 is not warranted at any time since October 27, 2008.  See 38 U.S.C.A. §§ 1155, 5107( b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.  

Peripheral Neuropathy of the Lower Extremities/Carpal Tunnel Syndrome of the Left Upper Extremity

The Veteran's peripheral neuropathy of the right and left lower extremities, as secondary to diabetes mellitus, are currently rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve.  The carpal tunnel syndrome of the left upper extremity, as secondary to diabetes mellitus, is currently rated under 38 C.F.R. § 4.124a, DC 8515 as paralysis of the median nerve.  

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

Paralysis of the median nerve of the minor extremity is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The March 2008 VA examination report reveals that the Veteran did not experience any numbness in the feet or neuropathy.  Examination revealed that sensation and motor function were normal, reflexes were normal and symmetrical, and monofilament testing of the bottoms of the feet and vibratory sense were both intact.  

A June 2009 VA examination report indicates that the Veteran reported that he had begun to experience numbness in the feet which radiated to above the ankles one month prior to the examination.  He was able to walk 100 yards before his legs hurt.  He experienced intermittent numbness in the fingers of his left hand and had trouble reaching his laces and holding a knife to cut meat, but was able to manage buttons most of the time.

Examination revealed that the Veteran had normal gait and station with good heel/toe/tandem walk.  Motor strength was normal (5/5) with normal tone, bulk, dexterity, and coordination.  Sensation was intact to fine touch and position.  Temperature sense was decreased on the left and in a stocking-glove distribution.  Vibration sense was mildly diminished, more in the hands than in the ankles.  Reflexes were somewhat diminished (1+) and equal in the lower extremities and absent in the upper extremities.  There was a slight delay of the left distal median latency.

The Veteran was diagnosed as having a possible stroke with mild, incomplete left sided sensory loss, left carpal tunnel syndrome, and mild polyneuropathy in the lower extremities.  The physician who conducted the examination explained that diabetes was not a major cause of the possible stroke because a minimum of 5 years was required to develop vascular disease and the duration of the diabetes was too short.  The diabetes predisposed the Veteran to the development of compressive neuropathy (carpal tunnel).  Furthermore, the polyneuropathy in the lower extremities was likely secondary to diabetes.

The above evidence reveals that the Veteran's peripheral neuropathy of the lower extremities is manifested by numbness in the feet, decreased temperature sense on the left, mildly diminished vibration sense, and somewhat diminished reflexes.  Given the findings of at most mild disability and the otherwise normal neurological findings, the symptoms of the Veteran's peripheral neuropathy of the lower extremities more closely approximate the criteria for 10 percent ratings under DC 8520 and higher initial ratings are not warranted at any time since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.  

The carpal tunnel syndrome of the left upper extremity has been manifested by intermittent numbness in the fingers of the left hand, decreased temperature sense, mildly diminished vibration sense, a slight delay of the left distal median latency, and absent reflexes.  In light of the fact that reflexes were found to be absent in the left upper extremity, but that all other findings were at most mild, an initial 20 percent rating, but no higher, is warranted for carpal tunnel syndrome of the left upper extremity since the grant of service connection.  38 U.S.C.A. §§ 1155,5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8515.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran is currently unemployed and has been granted SSA disability benefits. This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disabilities are fatigue and neurological impairment of the lower extremities and left upper extremity.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Veteran was in receipt of temporary 100 percent ratings for PTSD during the periods from September 20, 2007 to November 30, 2007, from June 9, 2009 to July 31, 2009, and from October 26, 2009 to December 31, 2009, the question of entitlement to a TDIU during these periods is not at issue.  See 38 C.F.R. § 4.16(a) (providing for TDIU where the schedular rating is less than total).

As for the period from January 29, 2008 to the present, evidence associated with the Veteran's claims folder reflects that he is unemployed, that he has been granted SSA disability benefits, and that medical professionals have opined that he is unemployable due to his PTSD.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice during these periods.  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

The current claims for a TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  Hence the grant of an increased 100 percent rating for PTSD for the period from January 29, 2008 to the present, renders the claim for a TDIU moot.  The appeal as to the TDIU issue is therefore dismissed. 


ORDER

Entitlement to an increased 100 percent rating from January 29, 2008 to the present, for PTSD, is granted.

Entitlement to an initial rating higher than 10 percent prior to October 27, 2008 and an initial rating higher than 20 percent since that date for Type II diabetes mellitus is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial 20 percent rating for carpal tunnel syndrome of the left upper extremity is granted, effective June 8, 2009.

The appeal, as to entitlement to a TDIU for the period from January 29, 2008 to the present, is dismissed.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


